IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40746

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 673
                                                )
       Plaintiff-Respondent,                    )     Filed: September 20, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
JACQUES N. OLSON aka JEREMY                     )     THIS IS AN UNPUBLISHED
OLSON,                                          )     OPINION AND SHALL NOT
                                                )     BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of two years, for possession of a controlled
       substance, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       Jacques N. Olson Aka Jeremy Olson pled guilty to possession of a controlled substance.
I.C. § 37-2732(c). In exchange for his guilty plea, an additional charge was dismissed. The
district court sentenced Olson to a unified term of seven years, with a minimum period of
confinement of two years. 1 Olson appeals.




1
        Olson also pled guilty to and was sentenced for misdemeanor resisting or obstructing an
officer. However, this judgment of conviction and sentence are not challenged on appeal.

                                               1
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Olson’s judgment of conviction and sentence are affirmed.




                                                   2